Title: To George Washington from Major General Philemon Dickinson, 25 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Allentown [N.J.] June 25th 17788, OClock P.M.
                    
                    I wrote your Excellency to day at one OClock, since which, I came to this Place, with the advanced party—the rear of the Enemy, lays six miles distant from this—their baggage is on the right, with three Brigades of British, & the same numbers of Hessians—several Deserters came in—I imagine, desertion will be great, as we are now so near them.
                    Their rout is certainly thro’ Monmouth, tis generally thought, they will embark at the Watering-place—Col: Morgan left this place an hour ago, for the right flank—I am told, Genl Scott is just marching in—The Enemy ha⟨s mar⟩ched sixteen Miles this Day, which is double, their usu⟨al dista⟩nce—they have collected a great number of Cattle. I have the honor to be, Your Excellency’s Most Ob. St
                    
                        Philemon Dickinson
                    
                